PER CURIAM.
We review State Farm, Mutual Automobile v. McCarthy, 664 So.2d 317 (Fla. 1st DCA 1995), in which the court affirmed on the authority of Warren v. Travelers Insurance Co., 650 So.2d 1082 (Fla. 1st DCA 1995), and certified conflict with Bulone v. United Services Automobile Ass’n, 660 So.2d 399 (Fla. 2d DCA 1995). The court also certified the question which created the conflicting decisions as one of great public importance. McCarthy, 664 So.2d at 317. We have jurisdiction pursuant to article V, section 3(b)(4) of the Florida Constitution.
We recently quashed the decision in Warren and approved the result of the decision in Bulone. Travelers Insurance Co. v. Warren, 678 So.2d 324 (Fla.1996). Therefore, we quash the decision below.
It is so ordered.
KOGAN, C.J., and OVERTON, SHAW, GRIMES, HARDING and WELLS, JJ., concur.
ANSTEAD, J., dissents.